Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election is noted. Claims 12, 13, 15, 16, 18, 20, 21, 23-26 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 9 is inconsistent with graphitization in the recitation of the lower temperature limit.
B) Claim 1 is unclear as to ‘dehydrating agent’ in that it implies water is removed from something. From what is it removed, when and how? Is water required to be present somewhere?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. 4279952 taken with Vinton et al. 3927186.
Kodama teaches, especially in col. 5, impregnating a sheet by coating with a resin, alcohol (which is a dehydrating agent because it can form an azeotrope with water) and water, followed by heat treatment. It appears that heating causes imidization by virtue of rearrangement of the atoms of the polymer.
This does not teach a catalyst or graphitization, however Vinton teaches, especially in col. 2 and 6, using a catalyst in a similar process, as well as heating to 2500 or higher (ie, graphitization). Using a catalyst and the temperature in the process of Kodama is an obvious expedient to make a high temperature resistant crack free material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stan Silverman, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736